Citation Nr: 0621043	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected sciatic neuropathy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 until 
October 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

In April 2006 and again May 2006, the veteran submitted 
additional evidence directly to the Board, along with a 
waiver of consideration of that evidence by the RO.  See 38 
C.F.R. § 20.1304 (2005).  

Issues not on appeal    

In a November 2005 rating decision, the RO denied the 
veteran's claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not filed a notice of disagreement concerning that 
decision; accordingly, the issue of entitlement to TDIU is 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement (NOD) initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].



  
FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by restriction in range of motion and reports 
of pain.  The medical evidence of record does not show 
unfavorable ankylosis or additional functional loss or 
weakness due to pain or periods of incapacitation which 
resulted in prescribed bedrest.    

 2.  The veteran's service-connected sciatic neuropathy 
manifests as mild loss of sensation in the toes of the left 
foot.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 40 percent for the veteran's service-
connected lumbar spine disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).  

2.  The criteria for a disability rating in excess of the 
currently assigned 10 percent for the veteran's service-
connected sciatic neuropathy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected lumbar spine and sciatic neuropathy disabilities.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated August 22, 2002 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   Moreover, the letter specifically advised the 
veteran that in order to qualify for an increased disability 
rating, medical evidence of an increase in the severity of 
the disability was required.  

Finally, the Board notes that the August 2002 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, during the 
course of this appeal the RO raised the assigned disability 
rating for the veteran's lumbar strain from 20 percent to 40 
percent effective July 22, 2002 and assigned a separate 10 
percent rating for left lower extremity neuropathy effective 
September 23, 2002.  The veteran has not disagreed with these 
assigned effective dates, and thus additional notice as to 
the assignment of an effective date is not necessary.    

With respect to the higher disability rating now being 
sought, because such was denied, the matter of the assignment 
of an effective date therefor is moot.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.   

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for  VA medical examination and opinion 
in September 2002 and June 2005.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran presented 
sworn testimony at a Travel Board hearing in April 2006 
chaired by the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.  
Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the April 2003 SOC and the June 2005 
SSOC.  The veteran's representative submitted additional 
argument on his behalf after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Former Diagnostic Code 5295 provided a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion, a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position, and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5237 
[lumbosacral strain].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Because arthritis has been diagnosed, Diagnostic Code 5003 is 
also for consideration.  This diagnostic code was not changed 
during the course of this appeal.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 40 percent disabling under both the former and the 
current schedular criteria.  His primary complaint is of 
severe pain, which he states limits his activities.  

For the reasons set out below, the Board has determined that 
a higher disability rating is not available.        

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the appropriateness of the currently 
assigned diagnostic codes under both the former and current 
criteria.  

(i.) The former schedular criteria

The veteran's disability was evaluated with former Diagnostic 
Codes 5295-5292 [lumbosacral strain-limitation of motion of 
the spine].  See 38 C.F.R. § 4.27 (2005) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Former Diagnostic Code 5295 [lumbosacral strain] took into 
account the veteran's diagnosis, lumbosacral strain, with 
resulting pain and loss of range of motion.  Former 
Diagnostic Code 5292 [limitation of motion, lumbar spine] was 
also appropriate, in that the veteran has been diagnosed as 
having degenerative changes of the spine.  As discussed 
above, under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion.  

Given the indication of neurological symptomatology, the 
Board has considered rating the veteran's low back disability 
with reference to the criteria for intervertebral disc 
syndrome, Diagnostic Code 5293 under the former criteria.  
However, based on the medical evidence of record, such change 
in diagnostic codes is not appropriate.  Identified 
neurological symptoms referable to the service-connected 
lumbar spine disability are limited to radiculopathy and some 
numbness in the left lower extremity.  See, e.g., a VA 
outpatient treatment report dated July 13, 2005.  Those 
symptoms have been separately rated, and a 10 percent 
disability rating has been assigned therefor.  (That rating 
will be separately discussed by the Board below.)  Using 
former Diagnostic Code 5293 to rate the veteran's back 
disability would result in rating those symptoms twice.  This 
practice is discouraged in the VA rating criteria.  See 
38 C.F.R. § 4.14 (2005).    

Accordingly, as the veteran suffers from a history of lumbar 
strain, and his major symptoms include complaints of pain and 
limitation of motion, the Board will continue to use former 
Diagnostic Codes 5295 and 5292 in evaluating his disability.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  

The Board has considered rating the veteran's lumbar spine 
disability be rated under Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  However, as 
has been discussed above with respect to former Diagnostic 
Code 5293, and neurological symptomatology associated with 
the service-connected low back disability has been separately 
rated.  Moreover, according to the June 2005 VA examination, 
the veteran has not been prescribed bedrest, that is to say 
there is not a history of incapacitating episodes.  
Accordingly, the Formula for Rating Intervertebral Disc 
Syndrome is not for application.  

The veteran's service-connected low back disability will 
therefore be rated using the current General Rating Formula 
for Diseases and Injuries of the Spine.  



Schedular rating

(i.) The former schedular criteria

The veteran has been assigned a 40 percent disability rating.  
This is the highest rating available under either former 
Diagnostic Code 5292 or former Diagnostic Code 5295. 

(ii.) The current schedular criteria  

The veteran has been assigned a 40 percent disability rating 
under the General Rating Formula for Diseases of the Spine.   
The assignment of higher (60 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  Ankylosis is "the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

The medical evidence of record, including the VA 
examinations, does not indicate findings of ankylosis, and 
the veteran himself does not contend that his spine is 
ankylosed.  Although there is severe limitation of motion of 
the veteran's lumbar spine due to pain, it is not immobile.  

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 40 percent under the 
current schedular criteria.    

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

With respect to the former schedular criteria, In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.

With respect to the current schedular criteria, there is no 
evidence of additional disability due to loss of motion, 
fatigability, weakness, incoordination and the like.  
Specifically, the June 2005 VA examiner made a specific 
finding of the absence of weakness, fatigue or lack of 
endurance.    

Although the veteran has reported functional limitation based 
on his subjective reports of pain, none such has been 
objectively identified.  Moreover, the record indicates that 
the pain is controlled with ice packs and over-the-counter 
pain relievers.  Thus, there is no basis on which to assign a 
higher level of disability based on 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Because the veteran was rated under former Diagnostic Codes 
5295-5292, and because both lumbosacral strain and arthritis 
have been diagnosed, the Board has given thought to rating 
these two disease entities separately per Esteban.  However, 
both the lumbosacral strain and the arthritis manifest as 
pain and limitation of motion of the lumbar spine.  To assign 
separate ratings for what amounts to one disease entity would 
constitute improper pyramiding.  

Accordingly, the Board concludes that separate ratings for 
lumbosacral strain and degenerative joint disease of the 
lumbar spine would amount to prohibited pyramiding. 

As is discussed below, a separate disability rating has been 
awarded for the veteran's neurological symptomatology. 

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected low back 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating, over and 
above the currently assigned 40 percent rating, is not 
warranted for the veteran's service-connected lumbar spine 
disability.  
A preponderance of the evidence is against the veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected sciatic neuropathy, currently evaluated as 
10 percent disabling.  

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.



Specific schedular criteria

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve. With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy. 
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation. Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 
See 38 C.F.R. § 4.6 (2005).

Analysis

The veteran is also seeking an increased rating for his 
service-connected sciatic neuropathy.  Essentially, he 
contends that the numbness of his left foot is more serious 
than contemplated by the currently assigned 10 percent 
disability rating.  For the reasons set out immediately 
below, the Board has determined that the medical evidence 
does not indicate that an increased rating is warranted.  

Assignment of diagnostic code

The veteran has been diagnosed with radiculopathy with 
sciatic nerve involvement. Diagnostic Code 8520 deals 
specifically with incomplete and complete paralysis of the 
sciatic nerve. The Board cannot identify, and the veteran has 
not suggested, a more appropriate diagnostic code.

Schedular rating

The veteran has been assigned a 10 percent disability rating 
for service-connected sciatic neuropathy of the left lower 
extremity.  As discussed above, such rating is congruent with 
mild incomplete paralysis of the sciatic nerve.  In order to 
warrant the next higher 20 percent disability rating there 
must be medical evidence of moderate incomplete paralysis.  
As noted above, "moderate" is not defined in the VA rating 
schedule. "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.    

As an initial matter, the Board notes that in evaluating the 
neurological component of the veteran's low back disorder, 
the Board may consider only those symptoms associated with 
radiculopathy of the sciatic nerve. Other symptoms pertaining 
directly to the lumbar spine, such as pain and limited spine 
motion, have been considered in evaluating the veteran's low 
back pain, above.

In addition, the medical records do not indicate that 
complete paralysis, resulting in symptoms such as foot drop, 
is present, and the veteran himself does not appear to 
contend that such severe pathology exists.

During the course of the appeal the veteran was accorded VA 
medical examinations in September 2002 and June 2005.  At the 
time of the September 2002 VA examination, weakness related 
to the impact of disc disease on the veteran's sciatic nerve 
was noted.  In a June 2005 nerves examination, the veteran 
was noted to suffer from radiating pain in his leg and 
decreased pinprick sensation in the toes of the left foot.   
With respect to reflexes, they were present and symmetrical 
when tested at the June 2005 examination.  
  
The Board finds that such symptomatology, limited only to 
mildly reduced sensation in the left toes only, equates to a 
level of disability that is no more than mild in degree.  The 
Board reaches this conclusion on the basis that the competent 
medical evidence of record reveals that the veteran's 
symptoms are essentially sensory in nature.  A notation under 
the schedule of ratings for diseases of the peripheral nerves 
specifically states that when involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

After a careful review of the evidence, the Board identified 
no aspect of the veteran's service-connected sciatic 
radiculopathy that would enable it to conclude that the type 
and degree of symptomatology contemplated for a 20 percent 
rating are met or approximated.  Moderate, or medium, sciatic 
neuropathy has not been identified on medical examination.  
Rather, only decreased sensation of some toes has been 
identified.  There appears to be no limitation in lower 
extremity function due to the separately service-connected 
sciatic neuropathy.  In short, the disability is most 
appropriately described as mild, and a 10 percent rating is 
therefore warranted.

Because the criteria for a 20 percent disability rating have 
not been met, the criteria for an even higher rating have 
also manifestly not been met.  

The veteran has been accorded amply opportunity to present 
evidence of neurological impairment consistent with the 
assignment of a 20 percent or higher disability rating.  He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

Additional comments

The Board notes in passing that because Diagnostic Code 8520 
deals with neurological symptomatology, the provisions of 38 
C.F.R. § 4.40 and 4.45, dealing with disability of the 
musculoskeletal system and joints, are not for application.

The Board's comments concerning an extraschedular rating in 
connection with the first issue on appeal, above, are also 
applicable to this issue.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is therefore not warranted for the service-connected 
neurological component of his service-connected back 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected lumbar strain, currently evaluated as 40 percent 
disabling, is denied.    

Entitlement to an increased disability rating for service-
connected sciatic neuropathy, currently evaluated as 10 
percent disabling, is denied.    




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


